Citation Nr: 1743827	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-00 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine spondylosis and degenerative disc disease (DDD).  

2.  Entitlement to service connection for cervical radiculopathy of the right upper extremity.  

3.  Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity.  
	
4.  Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity.  

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to January 29, 2015.  




REPRESENTATION

Appellant represented by:	Richard Thompson, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his fiancée


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran had active service from January 1978 to May 1984.  

This matter came before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for spondylosis and DDD of the cervical spine, and for cervical radiculopathy of the right upper extremity; and also granted an increase from 10 percent to 20 percent for lumbar radiculopathy of the right lower extremity, and granted an increase from 10 percent to 20 percent for lumbar radiculopathy of the left lower extremity, and denied a TDIU rating.  

In July 2013, the Veteran and his fiancée testified at a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  

A December 2015 rating decision granted TDIU effective January 29, 2015 and increased the Veteran's evaluation for lumbar spondylosis and lumbar degenerative disk disease to 40 percent effective July 29, 2015.  Veteran filed a notice of disagreement (NOD) in April 2016.  The RO issued a statement of the case (SOC) in March 2017.  The Veteran then filed a VA Form 9 requesting a Board hearing.  As the Veteran has not yet been afforded a hearing, the issue is not ripe for adjudication by the Board.  

In January 2015, the Board remanded the claims for additional development.  The Board finds that with respect to the Veteran's increased rating claim for radiculopathy of the bilateral lower extremities, the RO substantially complied with the remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  

The issues of entitlement to service connection for cervical spine spondylosis and DDD, service connection for cervical radiculopathy of the right upper extremity and TDIU prior to January 29, 2015 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's radiculopathy of the right lower extremity associated with a lumbar spine disability more clearly approximates moderate incomplete paralysis; moderately severe incomplete paralysis is not shown. 

2.  For the entire appeal period, the Veteran's radiculopathy of the left lower extremity associated with a lumbar spine disability more clearly approximates moderate incomplete paralysis; moderately severe incomplete paralysis is not shown. 






CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for radiculopathy of the right lower extremity are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2016).

2.  The criteria for a rating in excess of 20 percent for radiculopathy of the right lower extremity are not met.   38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124, 4.124a, Diagnostic Code (DC) 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Relevant Legal Principles 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

The Veteran is presumed to be seeking the maximum possible evaluation.  AB v. Brown, 6 Vet. App. 35 (1993).  Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where functional loss due to pain on motion is alleged, 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  As required by 38 C.F.R. § 4.59, joints should be tested for pain on both active and passive motion, in weight bearing and non-weight bearing, and if possible, with the range of opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  The evaluation of the same disability under various diagnoses, known as "pyramiding," is to be avoided.  38 C.F.R. § 4.14.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's radiculopathy of the left and right lower extremities are rated under   38 C.F.R. § 4.124a, Diagnostic Code 8520 for evaluation of paralysis of the sciatic nerve.  Under this provision, moderate incomplete paralysis warrants a 20 percent disability evaluation; moderately severe incomplete paralysis warrants a 40 percent evaluation; and, severe, with marked muscular atrophy, incomplete paralysis warrants a 60 percent disability evaluation.  An 80 percent evaluation is warranted for complete paralysis where the foot dangles and drops, with no active movement possible of muscles below the knee, with flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  Id.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.  The terms "mild," "moderate" and "severe" are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence. 38 C.F.R. § 4.6.

Analysis 

The Veteran asserts that his radiculopathy of the left and right lower extremities are more disabled that reflected in the respective 20 percent ratings.  

The Board finds that the preponderance of the medical evidence shows that the Veteran's radiculopathy of the bilateral lower extremities more nearly approximates the criteria for a 20 percent rating and no higher.  

During the July 2013 Board hearing, the Veteran reported trouble standing and siting for long periods of time. He reported that his legs get weak.  

The Veteran was afforded a VA examination in March 2010.  The Veteran reported that pain radiates down each leg affecting his ability to walk.  The Veteran's straight leg raising was negative bilaterally.  He had 4+/5 strength in all extremities with normal symmetric deep tendon reflexes in his lower extremities.  He had a decrease in sensation in the bilateral posterior and lateral calf regions extended down to the lateral aspect of the foot.   During a June 2011 VA examination of the peripheral nerves, the examiner noted that the right and left lower extremities had normal sensory functions and deep tendon reflexes were overactive but not pathological.  

The Veteran submitted a January 2013 private physical evaluation from Dr. D.A.J.  On examination of the lower extremities, Dr. D.A.J. noted that the Veteran had myospasm.  The Veteran was able to come onto his tiptoes and heels but had to stabilize himself with his walker.  In a seated position his patellar, Achilles' and plantar reflexes were +2 and equal bilaterally.  No paresthesias or lymphadenopathy were noted.  His pulses were intact.  He had some muscle atrophy in the lower extremities in the thigh borders.  In the supine position, orthopedic straight leg raising, Bragard's and Faber Patrick's tests were carried out with subjective discomfort noted.  Ober's test showed weakness with adduction and abduction.  Femoral pulses were intact.  

The Veteran was afforded an additional VA examination in July 2015.  Regarding the Veteran's radiculopathy of the bilateral extremities, a physical examination was negative for constant pain.  The Veteran showed mild intermittent pain, pain paraesthesias and/or dysesthesias, and mild numbness.  The overall severity of the Veteran's bilateral radiculopathy of the lower extremities was deemed to be mild.  An assessment of the nerves of the lower extremities showed the following:  mild incomplete paralysis of the left and right sciatic nerve, mild incomplete paralysis of the left and right external popliteal nerve, mild incomplete paralysis of the left and right internal popliteal nerve, and mild incomplete paralysis of the left and right posterior tibial nerve.  The musculocutaneous (superficial peroneal) and anterior tibial (deep peroneal) nerves were normal.     

The Board has carefully considered the Veteran's statements regarding his symptoms and the medical evidence of record to include the Veteran's VA treatment records.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).   There is no evidence to indicate that the Veteran's radiculopathy of the left and right lower extremities manifested in moderately severe incomplete paralysis to warrant a 40 percent rating.  38 C.F.R. § 4.124a, DC 8520.  The objective nerve testing of record consistently indicates no more than moderate incomplete paralysis.  There is also no evidence to indicate that the Veteran's radiculopathy of the left and right lower extremities manifested in severe incomplete paralysis with marked muscular atrophy.  Id. 

In sum, there is no basis for higher evaluations for the Veteran's service-connected radiculopathy of the left and right lower extremities.  In reaching the above decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine does not apply. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for radiculopathy of the right lower extremity is denied.   

Entitlement to a rating in excess of 20 percent for radiculopathy of the left lower extremity is denied.   


REMAND

In the January 2015 remand, the Board requested a new VA medical examination and opinion regarding the Veteran's claims of entitlement to service connection for cervical spine spondylosis/DDD and service connection for cervical radiculopathy of the right upper extremity.  The claims file indicates that the Veteran was scheduled for the requested examination in January 2016 but the Veteran failed to appear.  The Veteran's attorney has indicated that the Veteran did not receive notice of a cervical spine examination.  See April 2016 Correspondence.  Notably, the claims file does not seem to include a letter informing the Veteran of his examination.  Thus, on remand the Veteran should be afforded an additional VA examination and provided adequate notice of the examination.  

With respect to the issue of entitlement to a TDIU prior to January 29, 2015, the Board finds that this issue is inextricably intertwined with the other issue being remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Therefore, a decision on the issue of a TDIU prior to January 29, 2015, must be deferred until after the outcome of his claim of service connection for a cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate examination with regard to his claim for service connection for cervical spine spondylosis and DDD, as well as service connection for cervical radiculopathy of the right upper extremity.  

The examiner should carefully review the evidence of record, the Veteran's statements, and the clinical evidence, and conduct a thorough examination.  The Veteran's statements, and any corroborating evidence, may serve to support any medical determination to the extent the statements may be reasonably made by a layperson.  

The examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any disability of the Veteran's cervical spine and his right upper extremity are (1) related to an incident or injury in service or (2) are proximately due to or aggravated by his service-connected disabilities of the lumbar spine and radiculopathy of each lower extremity.  

2.  Readjudicate the appeal.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


